Walker, J.
It is very difficult to imagine how this case gets before us. The appellant is indicted for permitting a gaming bank. A motion is made to quash the indictment: the mo*447tion is overruled, and an appeal is attempted to be taken to this court.
Ho appeal should have been allowed. If the defendant thought himself aggrieved by the ruling of the court, he should have saved an exception upon the record.
The indictment is sufficient in law, and the cause should have proceeded to trial. Were such a practice’ permitted, no person charged with crime could ever be brought to trial, as- there would be no end of motions to quash, and no end of appeals from the judgments of the court.
The appeal is dismissed at the costs of appellant, and the cause remanded to he proceeded with in accordance with this opinion.
Reversed and remanded.